Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-13, 16 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng (20100198513).
Regarding claims 1 and 20, Zeng discloses a probabilistic system (vehicle awareness system, Abstract) and method (a flowchart of a method for fusing object map data and V2V data, Fig. 4) for tracking a state of a vehicle using unsynchronized cooperation of information received from satellite signals transmitted by a global navigation satellite system (GNSS) and information transmitted over radio frequency (RF) channel, comprising: 
a memory (a map implies memory used in order to store data and for further processing use) configured to store a probabilistic multi-head measurement model (Fig. 3, paragraph 0023) relating incoming measurements with the state of the vehicle, wherein the probabilistic multi-head measurement model includes a first head relating measurements of the satellite signals subject to measurement noise with a belief on the state of the vehicle, and a second head relating an estimation of the state of the vehicle subject to estimation noise with the belief on the state of the vehicle; and at least one processor (processing unit 15 in Fig. 2) configured to process executable instructions of modules of the probabilistic system, the modules comprising:
a GNSS measurement module operatively connected to a GNSS receiver and configured to determine the measurements of the satellite signals and the measurement noise (V2V object data map 46 is constructed using data communicated from other vehicles including GPS data, paragraph 0023); 
an RF measurement module operatively connected to an RF receiver of the vehicle and configured to receive data indicative of the estimation of the state of the vehicle and the estimation noise (a sensor object data map 44); and 
a probabilistic filter configured to update recursively parameters of a probabilistic distribution of the state of the vehicle to produce the belief on the state of the vehicle based on the multi-head measurement model accepting one or a combination of the measurements of the satellite signals subject to the measurement noise and the estimation of the state of the vehicle subject to the estimation noise (Prioritization may be given to the V2V object data map or the sensor object data map based on the current location of the vehicle if errors are determined between the two data maps)(a method of prioritization with sensor data is a model which is a process, vehicle travelling with errors is a filter).
Regarding claims 2, 12-13, 16, Zeng discloses wherein the probabilistic filter propagates recursively the parameters of the probabilistic distribution of the state of the vehicle according to a motion model of state transitions of the vehicle subject to process noise and updates the parameters of the probabilistic distribution upon receiving outputs of one or a combination of the first head of multi-head measurement model and the second head of multi-head measurement model (In step 74, host vehicle state estimates are updated based on the GPS and the in vehicle motion data, paragraph 0039)(an extended Kalman filter to derive estimate of state of host vehicle at time t based on dynamics equation and update).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (20100198513).
Regarding claim 3, Zeng discloses wherein the state of the vehicle includes an ambiguity of propagation of the satellite signals, and one or multiple state biases capturing residual errors in atmospheric delays (received information from the remote vehicle 24, in cooperation with the data sensed by the host vehicle 10, allows the host vehicle 10 to determine whether errors may be present in either the host vehicle's GPS data or received GPS data from the remote vehicle 24. If errors are present, such errors can be compensated for or corrected, paragraph 0020)(use of V2V information in correcting satellite ambiguity is known in the art).
Regarding claim 17, Zeng discloses wherein the RF measurement module receives the estimation of the state of the vehicle and the estimation noise transmitted by a road-side unit (RSU)(Objects detected by the object detection sensors may include, but are not limited to, remote vehicles, buildings, guard rails, and other objects in the object detection device's field of view, paragraph 0023)(RIU is known as infrastructure used in helping V2V or V2I situation).
5.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zeng (20100198513) in view of ALIZADEH (WO-2020214325 A1).
Regarding claim 18, Zeng discloses all claim limitation except for specifying a server in communicating with the sensor fusion system. 
However, ALIZADEH teaches a sensor fusion using V2Vand server for saving data (the sensor fusion and RWM management layer212 may combine object recognition and imagery data from the camera perception layer 204 with object detection and ranging data from the radar perception layer 202 to determine and refine the relative position of other vehicles and objects in the vicinity of the vehicle, paragraph 0085), it would have been obvious to modify Zeng with ALIZADEH by incorporating server in the data storage role in order to collect and analyze large amount of data between vehicles.

Allowable Subject Matter
Claims 4-11, 14-15, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can be reached at (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov